Citation Nr: 0701293	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-03 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran (also referred to as appellant) served on active 
duty from January 1951 to November 1953.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  This case has been advanced on the docket due the 
advanced age of the veteran. 


FINDINGS OF FACT

1.  The veteran's currently diagnosed bilateral hearing loss 
is not etiologically related to exposure to acoustic trauma 
in service.  

2.  The veteran does not have a current disability of 
bilateral tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006). 

2.  Bilateral tinnitus was not incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
November 2003 and April 2006 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide; and 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency necessary to support the claim.  In the 
April 2006 letter, VA specifically asked the appellant to 
send in any evidence in the appellant's possession that 
pertained to the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, a VA audiology 
examination report and medical opinion, private treatment 
records, and lay statements from the veteran have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and multiple arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Bilateral Hearing Loss

The veteran contends that he currently has bilateral hearing 
loss disability that is etiologically related to acoustic 
trauma during his service during the Korean War era from 1951 
to 1953.  He specifically contends that the acoustic trauma 
occurred as a cannoneer in the Army from December 1951 to 
November 1953 when he was exposed to 105 Howitzer fire and 
small arms fire without the use of hearing protection, and 
that he was not exposed to occupational noise exposure after 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a "disability" 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The evidence reflects that the veteran currently has a 
hearing loss "disability" as defined by 38 C.F.R. § 3.385.  
The April 2006 VA audiological examination report reflects 
speech recognition scores using the Maryland CNC Test that 
are less than 94 percent in both ears, which meets the 
definition of current hearing loss disability according to VA 
standards defined by 38 C.F.R. § 3.385.  The audiological 
diagnosis was mild sloping-to-severe right ear sensorineural 
hearing loss, and a mild sloping-to-moderately severe left 
ear sensorineural hearing loss.  

The evidence further shows that the veteran sustained an 
"injury" of acoustic trauma in service.  The acoustic 
trauma is supported by evidence of military occupational 
specialty (cannoneer) and the veteran's credible reports of 
exposure to acoustic trauma of 105 Howitzer fire and small 
arms fire in service during his service during the Korean War 
era from 1951 to 1953.  

Turning to the remaining question of whether the currently 
diagnosed bilateral hearing loss is related to exposure to 
acoustic trauma in service, after a review of the evidence of 
record, the Board finds that the weight of the competent 
medical evidence shows that the veteran's current bilateral 
hearing loss is not etiologically related to acoustic trauma 
in service.  The only competent medical opinion of record on 
this question is the April 2006 VA audiological examination 
report, which reflects the VA audiologist's opinion that it 
was unlikely that the veteran's currently diagnosed bilateral 
hearing loss was caused by, or a result of, military noise 
exposure.  The bases for the opinion were the absence of any 
complaints or findings in service; the post-service onset of 
hearing loss many years after service separation, which 
delayed onset was inconsistent with hearing loss due to noise 
exposure; and the amount of reported noise exposure.  

The evidence weighing in favor of the veteran's claim 
includes several medical articles to the effect that loud 
noise exposure such as loud music, guns shooting, and fire 
crackers, is one factor that may cause hearing loss, which is 
referred to as "noise-induced hearing loss," and reference 
to a US Army study for the proposition that a single exposure 
to 140 dB noise may cause permanent hearing loss damage, and 
that a 105MM Howitzer impulse noise was 189 dB.  The Court 
has held that such a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sack v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).   

In this case, the Board finds that favorable medical articles 
outweighed by the more probative VA audiologist's opinion 
because the medical articles did not discuss the generic 
relationships between acoustic trauma and hearing loss with 
the+ degree of certainty to establish a plausible causality 
of nexus, but only indicated that acoustic trauma may be one 
of the factors that may cause hearing loss; the VA 
audiologist is a trained medical professional; the VA 
audiology opinion was based on a specific history, clinical 
findings, and diagnosis of this veteran; and the VA audiology 
opinion was supported by specific bases that significantly 
included the post-service onset of hearing loss many years 
after service separation.  For these reasons, the Board finds 
that the weight of the competent medical evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss disability.  Because the preponderance of the 
evidence is against the claim, the claim must be denied, and 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Service Connection for Bilateral Tinnitus

On the claim for service connection for tinnitus, the veteran 
wrote that bilateral tinnitus began in service in 1952, and 
that he had been treated for tinnitus from January 1997 to 
October 2003.  The representative lists bilateral tinnitus as 
an issue on appeal, but enters no substantive argument in 
support of service connection for tinnitus, and notes that at 
the April 2006 VA audiology examination the veteran denied 
suffering from tinnitus. 
As indicated above, the evidence establishes that the veteran 
was exposed to acoustic trauma in service; however, the 
weight evidence of record does not establish the remaining 
two elements of the veteran's claim for service connection 
for tinnitus, namely, competent evidence of a current 
disability of tinnitus, and competent medical evidence 
relating tinnitus to in-service acoustic trauma.

The weight of the competent medical evidence of record 
demonstrates that the veteran does not currently have 
tinnitus.  In statements in support of his claim during the 
appeal, the veteran implied that he had suffered some 
tinnitus during service, but entered several statements 
regarding hearing loss in which he made no significant 
statements or complaints regarding the current presence of 
tinnitus.  The private medical evidence does not show current 
complaints or findings of tinnitus.  The April 2006 VA 
audiology report reflects no history or complaints of 
tinnitus, normal clinical findings regarding the ear, and the 
VA audiologist's conclusion that tinnitus was not present on 
examination.  

In the absence of proof of a present disability there can be 
no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Because the weight of the evidence shows that the 
veteran does not currently have bilateral tinnitus, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for bilateral 
tinnitus, and the claim must be denied, and the benefit of 
the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral tinnitus is denied.

____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


